Halsey was indicted: quod apud Kensington, cum quodam muro coctili,obstupavit altam viam regiam ducentem de London, ad Kensington; and the indictment was quashed by JONES and WHITLOCK, JJ. (absente DODERIDGE, J.) For the stopping is alleged at Kensington, and the way is alleged to be from London to Kensington; thus Kensington is excluded, as a lease for three years from Michaelmas, excludes Michaelmas.
On another day another indictment was reversed for the same reason by DODERIDGE and WHITLOCK, JJ. *Page 763 
Halsey was indicted on another indictment, and the stopping was alleged to be in alta via regis in K., but without alleging any abuttals, as from such a town to such a town.
It is well enough in the case of an indictment for stopping de alta via. But if it had been for stopping a common way, they ought to have saidducentem, from such a vill to such a vill.
WHITLOCK, J., e contra. For it cannot appear what the nuisance is.
And on another day, WHITLOCK and DODERIDGE, JJ., concurred with JONES, J., because a highway leads from the sea through all England.
In another indictment he was named Gulielm Halsey, de Fleet street, London, Plummer; and exception was taken that it does not appear from what ward.
WHITLOCK, J. It is well, and it would have been sufficient to have said of London, Plummer. Noy, 90; 2 Roll., 81.